Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-4, 6-9, 13-15 and 17-19 are pending. Claims 1-4, 7, 9 and 17-19 are amended.

Response to Arguments
	The 112 rejection is withdrawn in view of the amendments.

Allowable Subject Matter

Claims 1-4, 6-9, 13-15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims.
The prior art does not disclose the claimed subject matter at least, including a system for subscribing insurance policies from geolocated mobile devices including an automatic proposal mode geolocates and displays on a mobile device one or more insurance proposals that identify a range of policies…and a generator of policy-position elements, processed by cross-referencing georeferencing data of the mobile device and coverage area of the insurance policies.

The closest prior art is:
Peterson – 2016/0203561 – Modularly configurable visual representation of insurance coverage
[0044] Once the requisite information has been obtained, the processing 
system 102 can generate a visual representation of the insurance policy for the 
object and store the representation in one or more databases 110 and/or its 
data storage component 116 as well as display it using user interface component 
106 on the user device 104.  The user using device 104, which can include a 
software application (e.g., a mobile application that can be downloaded to the 
device 104) capable of generating one or more user interfaces for display using 
user interface component 106, can submit data relating to the property and/or 
any items related to the property that should be considered in determination of 
an insurance policy quote and generation of a visual representation of the 
policy.  In order to submit information, the user can be prompted to enter 
login credentials to access the software application, submit information/data, 
and/or view any user interfaces that may be generated and forwarded to the 
device 104 by the processing system 102.  In the exemplary implementation of an 
insurance claim relating to a real property, the user can also use the software 
application to edit the information contained in various user interfaces (as 
shown and discussed in connection with FIGS. 3a-3h) generated by the processing 
system 102 and/or verify that the information contained in the generated user 
interfaces is accurate.  In some implementations, the processing system 102 can 
also perform its own verification of information submitted using the user 
device 104.  This can be accomplished by accessing third party sources 118 and 
verifying the information.  The third party sources 118 can be government 
databases, private databases, news sources, social networks, etc. 

MOBILE PHONE LOCATION BASED INSURANCE SYSTEM AND METHOD
KR 100546486 B1
Abstract
The present invention relates to the insurance system and method using a location -based mobile handsets , airports or If you have a particular area , such as the harbor to identify the location of mobile phone handsets and introduce insurance products in the ARS system , such as a callback to the subscriber callback by sending a text message to introduce insurance products such as travel insurance and insurance for leisure in a particular region If you want to subscribe to perform the payment has the advantage that it can cope with the risks that may occur if the introduction of appropriate insurance products to suit your situation based on the location of the subscriber by allowing insurance.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeremy Mereness on 06/01/2022.
The application has been amended as follows: 
1. A system for subscribing insurance policies from geolocated mobile devices, comprising: 
a front-end component (100), including an application for at least one mobile device (400), said mobile device provided with geolocation, connectivity to data networks and Wi-Fi, a digital camera, a fingerprint reader, and NFC technology; and 
a back-end infrastructure (200), which provides functionalities and services for subscription and sale of said insurance policies, 
said front-end component and said back-end infrastructure configured to communicate on a protected channel of an IP network, the front-end component configured i) 
said application of the front-end component configured to cause the [[a]] mobile device to implement at least each of: 
 a search mode, which presents a list of available ones of said insurance policies, 
 an automatic proposal mode, which geolocates and displays on said mobile device one or more insurance proposals that identify a range of policies from said insurance policies, the one or more insurance proposals automatically generated by the back-end infrastructure and sent in push mode to the mobile device, 
 an interface for submission of the selected policy from the selection performed by the user to the back-end infrastructure, for selection of a payment method, and for saving the selected payment method for future uses, 
an interface for activating automatic charges for payment of insurance premiums, 
 verification of validity of the payment, 
 automatic generation of an information package containing data necessary for activation of the selected policy and signing of a contract to be transmitted to the back-end infrastructure, 
 immediate activation of the selected policy and notification of said immediate activation by means of a confirmation screen,  
 collection of information of choices made by the user during use of the application, and transmission of the collected information to the back-end infrastructure for completing a customer profile,
an interface for entering and modifying data necessary for stipulation of contracts, said interface using hardware of the mobile device to authenticate documents necessary for a subscription of the selected policy, and
a configuration mode for changing usage preferences, payment preferences, management of purchase history, and activation and deactivation of the automatic charges; 
and 
said back-end infrastructure configured to implement a plurality of functional modules, including: 
 a user database that stores preferences, habits, and purchase history, 
 a database that stores said insurance policies,  
 an automatic generator of customer profiles including at least data from the information collected by the mobile device, 
 a generator of policy-position elements, processed by crossing georeferencing data of the mobile device and coverage area of the insurance policies stored in the database,  
 a generator of said one or more insurance proposals, where the range of policies identified by the one or more insurance proposals identify, based on machine learning algorithms, ones of the insurance policies stored in the database that correspond to the customer profile,
a module that communicates with the mobile device, including at least receiving the selected insurance policy from the mobile device,
a dashboard for monitoring, configuration, and administration of the back-end infrastructure, 
 a customer service form for providing user support, 
 a Big Data form for identifying events at a location of the mobile device,  
 a form for sponsor advertisements, and 
a log server for tracking and storing operations performed on the back-end infrastructure by administrators. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694